 AO 93 (Rev. 12/09) Search and Seizure Warrant



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                      Western District
                                                    __________ District of Missouri
                                                                        of __________

                    In the Matter of the Search of                        )
               (Briefly describe the property to be searched              )
                or identify the person by name and address)               ) Case No.       19-SW-00038-LMC
Information associated with Facebook User IDs, that are stored            )
at premises controlled by Facebook, Inc., more fully described            )
                       in Attachment A                                    )

                                                 SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer

            An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the                      Northern     District of    California
 (identify the person or describe the property to be searched and give its location):
  Information associated with a Facebook User ID which is stored at the premises controlled by Facebook, Inc., headquartered in
  Menlo Park, California, and is more fully described in Attachment A

           The person or property to be searched, described above, is believed to conceal (identify the person or describe the
 property to be seized):
  See Attachment A, Parts I and II



         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
 property.

           YOU ARE COMMANDED to execute this warrant on or before                                        February 15, 2019
                                                                                                         (not to exceed 14 days)
       ✔
       ’ in the daytime 6:00 a.m. to 10 p.m.                   ’ at any time in the day or night as I find reasonable cause has been
                                                                 established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
 taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
 Honorable Lajuana M. Counts                                   .
                                     (name)

       ’ I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
 of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
 searched or seized (check the appropriate box) ’ for      30     days (not to exceed 30).
                                                ’ until, the facts justifying, the later specific date of                  .

 Date and time issued:          02/04/2019 2:48 pm
                                                                                                    Judge’s signature

 City and state:       Kansas City, Missouri                                    Honorable Lajuana M. Counts, United States Magistrate Judge
                                                                                                  Printed name and title
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)


                                                               Return
Case No.:                              Date and time warrant executed:      Copy ofwarrant and inventory left with:
 19-SW-00038-LMC                                                              Facebook, Inc.
Inventory made in the presence of:
 SA Jason Ramsey
Inventory of the property taken and name ofany person(s) seized:

 SA Timothy Flohrschutz served search warrant 19-SW-00038-LMC to Facebook, Inc. via the online law enforcement
 portal on February 4, 2019, at 3:51 p.m. Facebook assigned internal case number 2372944.

 SA Flohrschutz received notification from Facebook via e-mail on February 26, 2019, at 11:09 a.m., that records had
 been produced for case number 2372944.

 On March 5, 2019, SA Flohrschutz downloaded six digital files to include three PDF files and three ZIP files from the
 Facebook online law enforcement portal which were preserved on a blu-ray disc. The files contained subscriber
 records and account content for the following Facebook user accounts from March 1,2018, to February 4, 2019:

 (1) “Derron Nevels”; User ID 100023845403294
 (2) “Ronni Ron TraFive”; User ID 100029134608906
 (3) “Bailee Prieto”’ User ID 100016774298964




                                                            Certification


       I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designatedjudge.



Date:          03/05/2019


                                                                         Timothy W. Flohrschutz, Special Agent, FBI
                                                                                    Printed name and title
                                 ATTACHMENT A – Facebook, Inc.
                                      (19-SW-00038-LMC)

Part I.           Location to Be Searched

           This warrant applies to information associated with the following Facebook User IDs:

                  (1)    “Derron Nevels”; User ID 100023845403294
                  (2)    “Ronni Ron TraFive”; User ID 100029134608906
                  (3)    “Bailee Prieto”’ User ID 100016774298964

        That is stored at the premises owned, maintained or operated by Facebook, Inc., Menlo
 Park, California.

Part II.          Items to Be Seized

           A.      Information to be disclosed by Facebook, Inc.

To the extent that information described in Part II of Attachment A is within the possession,
custody, or control of Facebook, Inc., (“Facebook”), including any messages, records, files, logs or
information that has been deleted but is still available to Facebook, or has been preserved pursuant
to a request under Title 18, United States Code, Section 2703(f), Facebook is required to disclose
the following information to the Government for each User ID listed in Part I of this Attachment
(Attachment A):

                  i.      All contact and personal identifying information, including full name,
                          user identification number, birth date, gender, contact email addresses,
                          Facebook passwords, Facebook security questions and answers, physical
                          address (including city, state, and zip code), telephone numbers, screen
                          names, websites, and other personal identifiers;

                 ii.      All associated Facebook accounts and users which have been identified by
                          way of mechanical cookie, push token, or other means;

                iii.      All identified devices utilized to login to, or otherwise interact with, the
                          account, to include specific device identifiers such as make, model, and
                          serial number;

                iv.       All activity logs for the account and all other documents showing
                          the user’s posts and other Facebook activities;

                 v.       All photos and videos uploaded by that user ID and all photos and
                          videos uploaded by any user that have that user tagged in them;

                vi.       All metadata, to include Exchangeable Image File Format (EXIF) data,
                          retained by Facebook for any images or videos located within the
                          account;
                                                    1
  vii.   All profile information; News Feed information; status updates; links
         to videos, photographs, articles, and other items; Notes; Wall postings;
         friend lists, including the friends’ Facebook user
         identification numbers; groups and networks of which the user is a
         member, including the groups’ Facebook group identification
         numbers; future and past event postings; rejected “Friend” requests;
         comments; gifts; pokes; tags; and information about the user’s access
         and use of Facebook applications;

 viii.   All other records of communications and messages made or received by
         the user, including all private messages, chat history, video calling
         history, and pending “Friend” requests;

   ix.   All “check ins” and other location information associated with the user or the
         device utilized to access the account to include the last known device location;

   x.    All IP logs, including all records of the IP addresses that logged into
         the account for all recorded account activity;

   xi.   All records of the account’s usage of the “Like” feature, including all
         Facebook posts and all non-Facebook webpages and content that the
         user has “liked”;

  xii.   All information about the Facebook pages that the account is or was
         a “fan” of;

 xiii.   All past and present lists of friends created by the account;

 xiv.    All records of Facebook searches performed by the account;

  xv.    All information about the user’s access and use of Facebook Marketplace;

 xvi.    The types of service utilized by the user;

xvii.    The length of service (including start date) and the means and source
         of any payments associated with the service (including any credit
         card or bank account number);

xviii.   All privacy settings and other account settings, including privacy
         settings for individual Facebook posts and activities, and all records
         showing which Facebook users have been blocked by the account; and

 xix.    All records pertaining to communications between Facebook and any
         person regarding the user or the user’s Facebook account, including
         contacts with support services and records of actions taken.

                                    2
        B.      Information to be seized by the Government

All information described above in Section A that constitutes fruits, evidence and instrumentalities
of violations of Title 18, United States Code, Section 1951 - Conspiracy to Commit Armed Robbery
Affecting Interstate Commerce, Title 18, United States Code, Section 1951 - Armed Robbery
Affecting Interstate Commerce, and Title 18, United States Code, Section 924(c) - Use of a Firearm
During and in Relation to a Crime of Violence, from March 1, 2018, to the date of this warrant,
including, for each account or identifier listed in this Attachment ( Attachment A), information
pertaining to the following matters:

               i.      Records, communications, documents, or photographs, in any form,
                       which evidence the ownership and identify the user, or location of the
                       user of the account;

              ii.      Records, communications, documents, or photographs, in any form,
                       regarding the planning, execution, or concealment of violations of
                       federal law as identified above; and

             iii.      Records, communications, documents, or photographs, in any form,
                       which contain saved directories of names, addresses, and contact
                       information of associates of the user.

        As used above, the terms “records,” “communications,” and “information” include all of
 the foregoing items of evidence in whatever form and by whatever means they may have been
 created or stored, including any form of computer or electronic storage (such as flash memory
 or other media that can store data) and any photographic form.




                                                 3
